DETAILED ACTION

Election/Restrictions
The restriction requirement,  as set forth in the Office action mailed on 12/02/2021, between
Inventions I and II is hereby withdrawn in view of Applicant’s amendment to the claims. Specifically, the restriction requirement is not applicable to the amended claims.  

Allowable Subject Matter
Claims 2-10, 12-16, 19, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 21:
	The prior art, [Chen; Mi-Chien et al., US 20160352877 A1], discloses:
“An enclosure for a handheld electronic device includes a base defining a recess, a rectangular, hollow frame, a rectangular, hollow double-sided adhesive tape, a rectangular, hollow silicone rubber layer and a transparent plate. The recess receives therein a main body and a display panel of the electronic device. The frame, the double-sided adhesive tape and the silicone rubber layer are sequentially received in the recess along a direction from an inside toward an opening of the recess of the enclosure and surround the display panel. The transparent plate is secured to fronts of the silicone rubber layer and the display panel and adhered by the silicon rubber layer to cover the opening of the recess”, as recited in the abstract.
	Furthermore, the prior art, [Ito; Jun et al., US 20190001637 A1], discloses:
“The present invention relates to a decorative layer-attached transparent plate including: a transparent plate which is formed of a visible light-transmitting material and has two main surfaces; and a 
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "the intermediary mask layer being formed by: obtaining source digital video content to be used in a framed collectible; providing the source digital video content as an input to a software module that analyzes video content to determine parametric functions of the video content, the parametric functions at least including video content focal points, video content densities, and video content velocities as functions of time; and guided by the parametric functions of the source digital video content, fabricating the intermediary mask layer to produce a pattern that will enhance or highlight the source digital video content when played back on a display panel of the framed collectible", in combination with the other recited claim features.

Regarding claims 2-10, 12-16, 19, and 22-24:
	Claims 2-10, 12-16, 19, and 22-24 depend on claim 21 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Chen; Mi-Chien et al., US 20160352877 A1] discloses:
“An enclosure for a handheld electronic device includes a base defining a recess, a rectangular, hollow frame, a rectangular, hollow double-sided adhesive tape, a rectangular, hollow silicone rubber layer and a transparent plate. The recess receives therein a main body and a display panel of the electronic device. The frame, the double-sided adhesive tape and the silicone rubber layer are sequentially received in the recess along a direction from an inside toward an opening of the recess of the enclosure and surround the display panel. The transparent plate is secured to fronts of the silicone rubber layer and the display panel and adhered by the silicon rubber layer to cover the opening of the recess”, as recited in the abstract.

[Ito; Jun et al., US 20190001637 A1] discloses:
“The present invention relates to a decorative layer-attached transparent plate including: a transparent plate which is formed of a visible light-transmitting material and has two main surfaces; and a decorative layer provided on one of the main surfaces, in which the decorative layer has at least one of a protrusion and a recess at an end portion thereof, in plan view as viewed from the one of the main surfaces”, as recited in the abstract.

[Okita; Hiroshi et al., US 20160284310 A1] discloses:
	“Disclosed is a display unit provided with a display control printed circuit board with a circuit configured to generate a display signal for display by a display panel and a fixing metal plate for securing the display control printed circuit board. The20 display control printed circuit board is provided with identification information reading means for reading identification information of the display panel, a memory stored with 

[Eifuku; Naoki, US 20140084854 A1] discloses:
	“A portable terminal device is provided which is capable of notifying a user of a use status of external power supplies when there are a plurality of external power supplies for charging. A portable terminal device includes a secondary battery which is charged with power supplied from any one of a plurality of external power supplies, a detection unit which detects that each of the plurality of external power supplies has been connected, a power supply status determination unit which determines a power supply status indicating whether charging using the plurality of external power supplies is possible based on a detection result of the detection unit, a selection unit which selects an external power supply to be used for charging from among the plurality of external power supplies based on the power supply status of each of the plurality of external power supplies determined by the power supply status determination unit, and priority orders of the external power supplies which are orders of selecting the external power supply which supplies the power to the secondary battery from among the plurality of external power supplies, a charging unit which charges the secondary battery with the power supplied from the external power supply selected by the selection unit, and an output unit which outputs information indicating the external power supply selected by the selection unit”, as recited in the abstract.
[Gallo; Christopher J., US 20130233841 A1] discloses:
	“A television/space heater combination device for displaying image content and for heating air and method of using the same is presented. The television/space heater combination device includes a television, a space heater and, sometimes, a frame. The method of use includes activating the space heater; selecting a temperature value for the space heater; generating heat and distributing the same into a room from the space heater; activating the television; and displaying an image on a screen of the television while generating heat with the space heater. The displayed image may be an image of a wood or gas burning fireplace generated by a continuous video loop; or be images from regular television programming or images generated by data transmitted to the television by a remote computer”, as recited in the abstract.

[Zavoronkovs; Aleksandrs et al., US 20080068356 A1] discloses:
	“A display tray apparatus, a system and a method for displaying multimedia content to customers of food service establishments. The display tray apparatus consists of a food serving tray having a rigid plate portion, and a display apparatus embedded in the plate portion. The display apparatus includes a display screen, a network interface for communicating with a server containing multimedia content, and a display controller for controlling the display screen and network interface. The food serving tray includes a top cover sheet covering the plate portion and display screen, and a bottom cover sheet covering its bottom surface. The cover sheets protect the display apparatus from harm during use and washing. The system includes a content server, a communications network, and a plurality of display trays capable of receiving multimedia content from the content server through the network. The method includes the steps of providing multimedia content on the content server; providing to customers a plurality of display trays; transferring the multimedia content from the server through the network to the display trays; and displaying the multimedia to the customers through the display screen of the display trays”, as recited in the abstract.

[Rolandi; Paolo et al., US 5999445 A] discloses:
	“In a storage device of the multi-level type, comprising a plurality of memory cells addressable through an address input each cell being adapted for storing more than one binary information element in a MOS transistor which has a control gate, and a floating gate for storing electrons to modify the threshold voltage of the transistor, and comprising a circuit enabling a Direct Memory Access (DMA) mode for directly accessing the memory cells from outside the device, the memory cells are programmed in the direct memory access mode by controlling, from outside the device, the amount of charge stored into the floating gate of each transistor”, as recited in the abstract.

[Bitetto; Frank W. et al., US 6975308 B1] discloses:
“The present invention provides a picture frame for displaying digital images taken by a digital
camera. The invention may be a wall mounted frame or a desk top frame. The invention includes a
display, such as an active matrix display for rendering images for viewing. The invention includes an
interface for manipulating images by using a graphical user interface in conjunction with an operating
system. The present invention may be employed for displaying overhead projection slides for
conferences, lectures and meetings. The invention includes sensors for monitoring conditions in areas
around the frame. The frame includes floppy disk and CD/DVD drives for transferring data to a memory
of the frame. The memory of the frame is used to store images and may select images according toa
programor list”, as recitedin the abstract.

[Finnegan; Dean, US 20080247127 A1] discloses:
“A digital media apparatusincludes display provided ina display housing, the housing having a
front portion and a rear portion, and including a mounting regiondefined at an edge of the housing. A
first frame element may be mounted to the display housing by passing the rear portion of the housing

second frame element may be mounted to the display housing by passing a front portion of the display
housing into a cavity in the frame element and securing the element to the housing by a fastener”, as
recited in the abstract.

[Frankel; Charles H. et al., US 20090219245 A1] discloses:
“A method, apparatus and system for display of digital images that provides for duplicate file
detection, dynamic simultaneous and sequential display of multiple images, user modifiable image
display sequences, operating mode transition based upon motion sensing and automatic and selective
transfer of images from external devices without requiring user or other human intervention”, as recited
in the abstract.

[Miller; Michael Robert et al., US 20200241825 A1] discloses:
“There is provided a custom display for high resolution 4k and greater art, video, and digital
displays in several different capacities and monitor configurations. This is controlled via an app that can
reside on smart phone, tablet, laptop, or desktop computer. Dependent on the monitor configuration
and content we candisplay this in over 4k quality for an unparalleled user experience”, as recitedin the
abstract.






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623